DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 1 (figure 3) and claims 11-30 in the reply filed on 6/25/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the "first input shaft” and “second input shaft" (claim 11) must be shown in the elected species (figure 3) as claimed or the features canceled from the claims.  Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The limitation “the axis plane” (line 8 of claim 11) lacks proper antecedent basis.
The limitation “the rotational axis of the output shafts including an angle of at least 75° and at most 90°” (line 9 of claim 11) contradicts the elected species which shows in figure 3 the output shafts to have rotational axis (19, 20) that are collinear (i.e., 180°) to each other.
The limitation “in an O arrangement to one another” is unclear since bearings (43, 44) are shown in figure 3 to be arranged offset from one another rather than arranged to form an O.
Claims 13 and 21 are unclear as to whether the recitation “a bearing element”, “a first bearing protrusion” and “a second bearing protrusion” are to refer to the same elements as the previously recited first and second radial bearings or if they are in addition thereto or parts thereof.
Claims 16 and 27-30 are unclear as to how “a central dome” is to read on applicant invention noting that element (40) appears to be a flat plate rather than a dome.  Further it is unclear which element “central” is to be taken with respect to, e.g., in the center of what element?
Claim 19 is unclear as to whether or not “in particular” and that which follows the term is to limit the claims or not.2


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-19 and 21-30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Oberhausen US 2008/0035405.
Claim 11. A final drive (32, figures 1 and 7) for a motor vehicle, comprising:
a first input shaft (44), a second input shaft (64), a first output shaft (48) and a second output shaft (54), the first input shaft being permanently coupled to the first output shaft by a first crown gear drive (46) and the second input shaft being permanently coupled to the second output shaft by a second crown gear drive (52), wherein the first input shaft and the second input shaft are arranged coaxially with each other and the first output shaft and the second output shaft extend in opposite directions starting from the respective crown gear drives, an axial plane enclosing the rotational axes of the input shafts and a plane perpendicular to the axis plane (in as much as applicant’s own invention does as best understood, see 35 USC 112 clarity rejections)3 with the rotational axes of the output shafts including an angle of at least 75° and at most 90° (see figure 1 showing output shaft portions at gears forming 90° with gears and portions at wheels forming less than 90° relative to gears/wheels, see also 35 USC 112 clarity rejection), respectively, and in that a first crown gear (crown gear of 46) of the first crown gear drive, which is rigidly connected to the first output shaft and/or a second crown gear (crown gear of 52) of the second crown gear drive, which is rigidly connected to the second output shaft, is/are each mounted in a gearbox housing (housing of 32) of the final drive by a first and second radial bearings (see radial bearing supporting 46 and 52 in figure 7), which are arranged in an O arrangement to one another or are embodied as fixed bearings (i.e., in that they are fixed to shafts) and as floating bearings.  
Claim 12. wherein the rotational axes of the two input shafts and the rotational axes  of the two output shafts lie in the axial plane (plane of figure 7 for instance).  
Claims 13 and 21. wherein a bearing element (the bearings and supports thereof), which has first and second bearing protrusions (outer races of bearings or housing portions supporting outer races), is arranged in the gearbox housing, the first crown gear of the first crown gear drive being mounted on the first bearing protrusion and the second crown gear of the second crown gear drive being mounted on the second bearing protrusion.  
Claims 14, 22 and 23. wherein the first radial bearing and the second radial bearing for supporting the respective crown gear are arranged on the first bearing protrusion or the second bearing protrusion.  
Claims 15 and 24-26. wherein the first radial bearing and the second radial bearing are in contact with an inner bearing surface of the respective crown gear (i.e., at inner race).  
Claims 16 and 27-30. wherein the first bearing protrusion and the second bearing protrusion originate from a central dome (central dome of 32 that supports the bearings) of the bearing element.  

Claim 18. wherein the second radial bearing is fixed axially in the direction remote from the central dome by means of a fastener (portion of 32 supporting/fastening outermost bearing).  
Claim 19. wherein the bearing element, in particular the central dome, is fastened to the gearbox housing (as are all parts of the differential), the first radial bearing and the second radial bearing being connected to the gearbox housing only via the bearing element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhausen US 2008/0035405 in view of Fukuda US 2013/0055833.
Claim 20.  The Oberhausen bearings are of equal size that thus would be mounted in equal sized support structure.  However Fukuda teaches that it was extremely well known that the bearing (41) closer to the gear (7) on the shaft (105) should be larger than the bearing (43) that is further from the gear (thereby necessarily having different diameters and support structure).  One of ordinary skill in the art would easily recognize that using a larger bearing near the gear where gear stress is higher and using a smaller gear away from the gear where gear stress is less would be 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.05(d) which states “Descriptions of examples or preferences is properly set forth in the specification rather than the claims.  If stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim.”
        
        3 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).